Citation Nr: 0420655	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
traumatic loss, tip of left ring finger.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1959 to May 1962.

This appeal is from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In February 2004, the veteran testified in a videoconference 
hearing before the undersigned acting Veterans Law Judge who 
the Chairman of the Board designated to conduct the hearing 
and decide the appeal.  38 U.S.C.A. § 7107(c), (e) (West 
2002).


FINDINGS OF FACT

1.  The veteran experiences a tingling sensation of the left 
ring finger and pain in cold weather without objectively 
demonstrable impairment of strength, motion, or dexterity of 
the finger.

2.  VA denied service connection for diabetes in December 
1985 and notified the veteran of the decision and of his 
appellate rights by letter of January 1986.

3.  The veteran did not appeal the December 1985 denial of 
service connection for diabetes.

4.  Evidence submitted since December 1985 does not bear 
directly on the question whether the veteran's diabetes began 
in service, and it is not so significant that it must be 
considered to decide the claim fairly.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating, but no 
higher, for traumatic loss, tip of left ring finger, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.59, 4.68, 4.71a, Diagnostic Code 5155 (2003).

2.  The December 1985 RO rating decision that denied service 
connection for diabetes is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2003).

3.  New and material evidence has not been received, and the 
claim for service connection for diabetes may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), 
prescribes that the amendments to 38 U.S.C. § 5107 are 
effective retroactively to claims filed and pending before 
the date of enactment.  38 U.S.C.A. § 5107 note  (Effective 
and Applicability Provisions) (West 2002).  The United States 
Court of Appeals for the Federal Circuit has ruled that the 
retroactive effective date provision of the Act applies only 
to the amendments to 38 U.S.C. § 5107.  See Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  VA regulations, however, 
promulgated to implement the Act provide for the retroactive 
effect of the regulations, VAOPGCPREC 7-2003, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).


VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  VA provided the veteran forms to 
authorize the release of private medical records to VA.  No 
specific forms were necessary in this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).  The United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, No. 01-944, slip op. at 9 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was done in this case.  

VA so notified the veteran of the VCAA by letters of June and 
July 2001.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

The June 2001 letter responded to his claim for increased 
rating for the left ring finger; the latter to his 
application to reopen a claim for service connection for 
diabetes.  The letter informed the veteran in a list of 
particulars of evidence VA would obtain.  It informed him 
that he must provide information regarding private medical 
treatment relevant to his claim, and that VA would attempt to 
obtain such evidence, which remained his ultimate 
responsibility to provide.


The June 2001 letter did not articulate the VCAA notice in a 
form that closely tracked the regulation that implements the 
notice requirement.  See 38 C.F.R. § 3.159(b)(1) (2003).  
However, the veteran's testimony under oath in February 2004 
clearly shows that the record on appeal is complete.  The 
veteran testified that he had had no treatment for his left 
ring finger for approximately 30 years.  The question at 
issue is primarily the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Given the 
disability at issue, there is no reasonable probability that 
a more fully articulated notice would yield additional 
evidence.  It would require evidence of an amputation of the 
entire finger to establish entitlement to a rating higher 
than that awarded in this decision; the record makes 
undebatable that that condition does not exist.  The Board 
may reach the merits of the veteran's increased rating claim 
without remand to cure any defect in the VCAA notice 
pertaining the increased rating claim, because any defect in 
the notice the veteran received is harmless.  VAOPGCPREC 7-
2004,  6.

VA's July 2001 letter to the veteran regarding his diabetes 
claim provided notice of the information and evidence 
necessary to substantiate his application to reopen his claim 
for service connection for diabetes.  The letter identified 
the information the veteran must provide, identifying by name 
physicians regarding whom the veteran must provide 
information and authorization for VA to obtain records.  The 
letter stated the information VA would obtain.  VA informed 
the veteran that it would obtain the pertinent evidence.  
However, the letter also explicitly stated, "[I]t will be 
necessary for you to submit additional evidence to show that 
. . . diabetes has existed continuously since you were 
discharged from service."  The language is plain and 
declarative.  It unambiguously informs the veteran of his 
burden to produce evidence, even though VA also informed him 
of the availability of VA's assistance.  Logic compels that 
an instruction to provide evidence, which identifies 
explicitly what that evidence must prove, must encompass 
evidence in the veteran's possession, because it cannot 
reasonably be understood to exclude such evidence.  In this 
way, he was advised of the need for him to submit any 
evidence in his possession that pertains to the claims.  


In this case, although the VCAA notice letters that were 
provided to the appellant did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to these claims.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter.  
He also attended a hearing before the undersigned Acting 
Veterans Law Judge.  For these reasons, to decide the appeal 
would not be prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

The veteran filed his application to reopen his claim for 
service connection for diabetes in July 2001.  With a claim 
to reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the appellant a VA examination if the claim 
is not reopened.  The VCAA explicitly stated that, regardless 
of any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his diabetes claim.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  VA has obtained or otherwise 
received all evidence of which it had notice.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA examined the veteran in July 2001.  The facts did 
not indicate a medical opinion was necessary.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  VA notified the veteran by 
letter of September 2001 that one source of evidence had not 
responded to VA's request; VA subsequently received the 
requested evidence.

II.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran suffered traumatic amputation of the tip of his 
left ring finger in service when he dropped a trailer on it.  
The traumatic amputation was revised surgically.  VA x-ray of 
August 1963 revealed absence of two-thirds of the distal 
phalanx of the ring finger with adequate soft tissue flap 
over the remaining bone.

The veteran reported on VA examination in August 1963 that he 
felt pins and needles and unusual sensitivity to cold at his 
fingertip.  The veteran restated essentially this complaint 
in an August 1969 letter to a United States Representative, 
in a statement to VA of December 1985, on visits to a VA 
outpatient clinic in January and May 2001, and in a July 2001 
authorization for release of information.  In the July 2001 
authorization, the veteran explained, significantly, that he 
sought VA treatment in January 2001, but was not seen until 
May 2001, when it was warmer and his hand was not "hurting 
as bad."  VA outpatient records of January and May 2001 
reveal that the veteran reported pain in the left ring finger 
in January but not in May.

On VA examination in July 2001, the examiner noted that the 
veteran did not complain of pain in the finger.  On 
examination, he could touch the palmar crease with all 
fingers.  There was no limitation of motion of the left ring 
finger and he had an "excellent" grip.  The diagnosis was 
residuals of injury to the left ring finger with surgical 
amputation of the distal phalanx.

In February 2004 hearing testimony, the veteran stated that 
he had had no medical treatment of the left finger since 
about 1973.  He testified that he currently did not have pain 
in the finger, but that he did in cold weather.  He stated he 
had tingling and he disputed the VA examiner's finding that 
he did not have a weakened grip.  He reported that before 
retirement, when he was working, he felt that his left grip 
was weakened.

Amputation of the ring finger distal to the distal 
interphalangeal joint is not a compensable disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5155 (2003).  Regulation 
provides, "The combined ratings for disabilities of an 
extremity shall not exceed the rating for the amputation of 
the extremity at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68 (2003) (the amputation rule).  
In this case, the veteran has historically reported tingling 
and cold sensitivity at the tip of the finger.  Thus, the 
elective level would be that necessary to remove the tingling 
and painful fingertip, i.e., the joint above it.  Amputation 
at that point is also noncompensable.  Diagnostic Code 5155.  
The amputation would have to be at the proximal 
interphalangeal joint for amputation of the ring finger 
itself to be compensable.  Id.

The Rating Schedule acknowledges, however, that pain at the 
site of an amputation should be compensated in some 
circumstances.  A painful scar at the tip of a finger is 
compensable as 10 percent disabling, even though amputation 
would result in a noncompensable disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (2) (2003).

The amputation rule also provides that painful neuroma of a 
stump after amputation shall be assigned the evaluation for 
the elective site of reamputation.  38 C.F.R. § 4.68.  In 
other words, if the veteran had a painful neuroma, the 
disability would be rated as if his finger were amputated at 
the level necessary to remove the neuroma.  That basis for 
compensation is inapplicable in this case because he does not 
have a neuroma, and if he did, reamputation just above it 
would still result in a noncompensable rating for the ring 
finger.

The percentage ratings in the VA Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities in civil occupations.  See 
38 C.F.R. § 4.1 (2003).  It is also the intention of the 
rating schedule to recognize actually painful joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Furthermore, the Board must consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  

The minimum compensable rating for any finger disorder is 10 
percent.  The Board concludes, resolving any reasonable doubt 
in the veteran's favor, that the criteria for a 10 percent 
disability rating are met in accordance the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The veteran's testimony is credible regarding the tingling 
and cold weather pain in the tip of the left ring finger in 
light of the consistency of his reports over the years.  His 
July 2001 statement about the pain present in January being 
absent by the time of a May 2001 VA outpatient appointment is 
telling as regards the significance of the July 2001 VA 
examiner's notation that he did not complain of pain: The 
examination was during warm weather.  The lack of pain during 
a July examination must be seen in light of the veteran's 
apparent tendency to answer the question about pain 
concretely; he apparently reports it during cold weather, as 
in the January outpatient record, and not during warm 
weather, as he did not during the May outpatient visit.  The 
evaluation of a disability must be viewed in relation to its 
entire history, Id., and the regulations applied with a broad 
interpretation consistent with the facts.  38 C.F.R. § 4.3 
(2003).

Although the rating schedule does not require a separate 
rating for pain, the veteran's pain must be considered in 
evaluating his service-connected disorder.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Based on his consistent 
complaints of intermittent pain with use, it is reasonable to 
assign him a 10 percent disability rating under 38 C.F.R. 
§§ 4.40 and 4.45 based on functional loss with use and under 
38 C.F.R. § 4.59 on the basis on a healed, but painful, 
joint.

The medical evidence does not, however, support the 
contention that the veteran has symptomatology warranting a 
disability rating in excess of 10 percent.  A disability 
rating greater than 10 percent can be granted for a finger 
disorder only where there is more amputation than the veteran 
has, as discussed above, or ankylosis.  There is no evidence 
of ankylosis of the affected finger, since the veteran 
remains able to move it.  The veteran's primary complaint is 
pain, especially with use in cold weather, and that symptom 
is now being compensated for in accordance with 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  In light of the lack of objective 
findings, the Board finds that the 10 percent disability 
rating granted in this decision will adequately compensate 
the veteran for any pain and functional loss he may 
experience when using his left hand.  The Board has resolved 
all reasonable doubt in the veteran's favor and has 
considered whether a higher rating can be granted under other 
potentially applicable diagnostic codes.  However, the 
preponderance of the evidence is against assignment of a 
higher rating.

II Service Connection

When the RO denied the appellant's claim for service 
connection for diabetes, and the appellant did not appeal 
within one year of the date of the letter notifying him of 
each denial, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2003); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [This claim 
to reopen was already pending on the effective date of the 
most recent amendment of 38 C.F.R. § 3.156(a), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since December 1985 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, evidence submitted since December 
1985 must "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, 155 F.3d at 
1363.

The evidence of record prior to December 1985 comprised 
service medical records that were silent for any complaint, 
treatment, or diagnosis of diabetes.  A fasting blood glucose 
study done at Fort Ord, California in April 1960 reported the 
veteran's blood glucose level as "90 mg. %."  A clinical 
note of the finding shows the veteran was returned to duty.  
There was no record of treatment or prescription of diet.  
Urinalysis done for his separation examination was negative 
for sugar.

In a statement of December 1985, the veteran averred that 
"they found sugar in my blood" in service in California.

VA outpatient records of November 1985 noted an existing 
diagnosis of diabetes treated by insulin and followed by 
local physicians Drs. Zelnick and Pierce; the veteran 
requested VA to provide him insulin.

VA denied service connection for diabetes in December 1985 
because the service medical records were silent regarding 
diabetes and there was no evidence of diabetes within one 
year following service.

In July 2001, the veteran reported in a telephone contact 
with VA (notes of which are of record) that he had problems 
with diabetes in service, but it was diagnosed as high blood 
sugar.  He has reiterated this statement several times, 
including in hearing testimony since, adding that he was 
treated by diet.  It is essentially the same statement that 
was of record in December 1985; the addition of the assertion 
that the blood sugar finding in service was "high" does not 
amount to new evidence in any significant way, especially 
when seen in light of all of the evidence, including the 
contradictory laboratory report in the service medical 
records.  Thus, the statement and the subsequent similar 
statements are redundant.

Moreover, the veteran is not a medical practitioner with the 
expertise to testify that the blood glucose level noted in 
service was high.  Consequently, his statement, even if 
deemed new, cannot be the sort of material medical evidence 
necessary to add information relevant to the reason for the 
previous denial of the claim.

In his July 2001 telephone statement, he also reported that 
he was diagnosed with diabetes about 18 years ago.  That 
statement is either uninformative about the time of onset, 
and thus, not material, or it is adverse to the claim, 
because it tends to show onset long after service, and is 
thus not material because it is adverse to the claim.  
Villalobos v. Principi, 3 Vet. App. 450 (1992).

The other evidence added to the record since December 1985 
includes the July 2001 VA examination report, VA outpatient 
records of January and May 2001, and private medical records 
from October 1995 and January 2001.  All of them confirm the 
diagnosis and ongoing treatment of diabetes, identified in 
several notes as adult onset type.  They are not in any way 
informative about the time or circumstances of the onset of 
diabetes, and so, though new, they are not material to the 
claim.

An August 2001 record of Dr. Zelnick's noted the veteran's 
claim for VA benefits and that, "Apparently his sugars were 
'elevated' while he was in the service and he may be service 
connected for his DM."  There is no indication of any source 
for this information other than the veteran.  Evidence that 
is simply information recorded by a physician without 
additional medical comment is not competent medical evidence, 
see Grottveit v. Brown, 5 Vet. App. 91 (1993), and is not new 
and material evidence satisfying the Grottveit requirement 
that evidence of the etiological relationship between current 
medical findings and a medical condition existing in service 
be competent medical evidence.  Dolan v. Brown, 9 Vet. App. 
358 (1996); Butler v. Brown, 9 Vet. App. 167 (1996).  It is 
not transformed into competent medical evidence because the 
transcriber of the appellant's history happens to be a 
physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
this instance, Dr. Zelnick's note is also redundant of the 
veteran's previous statements.

The veteran testified that he was diagnosed with diabetes in 
1982.  He stated he was treated in service for high sugar.  
The veteran's testimony is redundant.  It adds no new 
information to the record, and hence cannot be new and 
material evidence.

The veteran did not serve in Vietnam.  Consequently, the 
inclusion of adult onset (type II) diabetes to the list of 
conditions presumed service-connected in Vietnam veterans 
exposed to certain herbicides, see 38 C.F.R. § 3.309(e) 
(2003), does not provide a basis to reopen the claim.

In sum, new and material evidence has not been submitted 
since the last, final denial of the claim for service 
connection for diabetes.  38 C.F.R. § 3.156(a) (2001).  The 
claim cannot be reopened.  38 U.S.C.A. § 5108 (West 2002).


ORDER

A 10 percent disability rating for traumatic loss, tip of 
left ring finger, is granted, subject to the regulations 
governing payment of monetary benefits.

New and material evidence not having been submitted to reopen 
a claim for service connection for diabetes mellitus, the 
benefit sought on appeal is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



